
	

113 HR 1006 IH: Postal Executive Accountability Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Griffith of
			 Virginia (for himself and Mr.
			 Michaud) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to lower the
		  maximum rate of compensation for United States Postal Service employees, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Executive Accountability
			 Act.
		2.Limits on
			 executive pay
			(a)Limitation on
			 compensationSection 1003 of
			 title 39, United States Code, is amended—
				(1)in subsection (a),
			 by striking the last sentence; and
				(2)by adding at the
			 end the following:
					
						(e)(1)Subject to paragraph (2), an officer or
				employee of the Postal Service may not be paid at a rate of basic pay that
				exceeds the rate of basic pay for level II of the Executive Schedule under
				section 5312 of title 5.
							(2)Not more than 6 officers or employees of
				the Postal Service that are in very senior executive positions, as determined
				by the Board of Governors, may be paid at a rate of basic pay that does not
				exceed the rate of basic pay for level I of the Executive Schedule under
				section 5312 of title 5.
							(3)For any fiscal year, an officer or employee
				of the Postal Service who is in a very senior executive position, as designated
				under paragraph (2), may not receive fringe benefits (within the meaning given
				that term under section 1005(f)) that are greater than the fringe benefits
				received by supervisory and other managerial personnel who are not subject to
				collective-bargaining agreements under chapter
				12.
							.
				(b)Limitation on
			 bonusesSection 3686 of title
			 39, United States Code, is amended as follows:
				(1)In subsection (a),
			 by adding at the end the following: Notwithstanding the authority
			 granted under this section and except as provided under section 1003(e), no
			 officer or employee of the Postal Service shall be paid compensation at a rate
			 in excess of the rate for level II of the Executive Schedule under section 5312
			 of title 5. .
				(2)Subsections (b)
			 and (c) are repealed.
				(3)In subsection (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking which would not have been allowable but for the provisions of
			 subsection (b) or (c); ; and
						(ii)by
			 adding and at the end;
						(B)in paragraph (2),
			 by striking ; and and inserting a period; and
					(C)by striking paragraph (3).
					
